Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
Amendments filed on 01/18/2021 have been fully considered. The amendments fail to place the application in a condition for allowance. As provided in the instant Action, the claims remain rejected under section 103 and double patenting issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claims 1 and 18 recite the limitation: “the detected reflections being separated from a pupil center of a pupil in the image”. It is unclear how such a separation is performed since the specifications is silent on this matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, 9, 17-18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Bruijn et al., US 2013/0002846 A1, hereinafter “Philips”.
Regarding claim 1, Philips teaches a method for a user interface using a gaze interaction (¶ 130-133 and 140), the method comprising: identifying at least two internal light sources from among pixels constituting a display of a device (¶ 104-105); changing at least one internal light source among the at least two internal light sources to another pixel constituting the display (fig. 7-9, ¶ 80-86; note that per ¶ 80 the moveable marker is a light source within a display, also see ¶ 104-105, note that per specifications, each pixel is a light source. Since the moveable marker is comprised of a plurality of pixels such a marker comprises at least two internal light sources); obtaining, using a camera (fig. 7, cam, ¶ 80), an image including eyes of a user (¶ 80, also see ¶ 158) simultaneously using the at least two changed internal light sources, of which the at least one internal light source has been changed (¶ 80 and 104-105); estimating, using the obtained image, a gaze position of the user based on detected reflections of the at least two internal light sources, of which at least one internal light source has changed (fig. 8, ¶ 83-86), the detected reflections being separated from a pupil center of a pupil in the image (fig. 8, ¶ 83-86; note that in fig. 8A and 8C the detected reflection is separated from a pupil center); and determining, based on the estimated gaze position, an operation of the device (i.e. point and click operation per ¶ 130-134).
	Philips teaches in another embodiment removing noise by an external light source based on changing at least one of the internal light sources (¶ 119-120; note that the simple marker such as a cross is changed to a more complicated figure based on which the shape and or color of the internal light sources change. For example a block of pixels used as an internal light source changes in shape (going from a cross to a random shape) and color (some pixels change their colors accordingly to produce the random shape) in order to prevent noise of an external light source to negatively affect the detection process).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teachings of Philips in order to change the shape or position of the light source based on an occurrence of noise by an external light source. One would have been motivated to make such a modification since Philips teaches that such a method would have reduced the possibility of false marker detections, accordingly providing a more accurate gaze detection system under noisy circumstances.

	Regarding claim 5, Philips teaches in another embodiment that removing noise by at least one external light source, wherein the removing of the noise by the at least one external light source comprises: separating the at least two internal light sources, of which the at least one internal light source has been changed, and the at least one external light source; and estimating the gaze position of the user, based on the at least two internal light sources, of which the at least one internal light source has been changed (¶ 119-120).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teachings of Philips in order to make such noise removal. As taught by Philips in ¶ 120, a pseudo random pattern is preferred instead of a simple cross in conditions where noise due to external light sources exists. The system of Philips recognizes this pattern which essentially 

	Regarding claim 9, Philips teaches in another embodiment setting at least one vertex area from among a plurality of vertex areas of the display to be the at least one internal light source (fig. 4, ¶ 63).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teachings of Philips in order to set such positioning of the internal light source. As taught by Philips in fig. 4, ¶ 63, it is known to place the light source(s) at vertex areas of the display. As such, one would have immediately realized that the marker position, while changeable, may be placed at such positions. One would have been motivated to make such a modification to simply place the marker position at a desired or default position for example in order to facilitate the use of the system for a user.
	
	Regarding claim 17, Philips teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (¶ 174).
	
claim 18, Philips teaches an apparatus for a user interface using a gaze interaction (¶ 130-133 and 140), the apparatus comprising: a display comprising pixels for displaying an image (¶ 104-105); a camera (fig. 7, cam); a processor (fig. 7, 75, 76, ¶ 80) configured to perform the method of claim 1 (see claim 1 above).

	Regarding claim 21, Philips teaches in another embodiment changing either one or both of a position and a shape of the at least two internal light sources, in response to an occurrence of the noise by an external light source (¶ 119-120).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teachings of Philips in order to change the shape or position of the light source based on an occurrence of noise by an external light source. One would have been motivated to make such a modification since Philips teaches that such a method would have reduced the possibility of false marker detections, accordingly providing a more accurate gaze detection system under noisy circumstances.

Claims 2, 6-8, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips, in view of Raffle et al., US 8,235,529 B1, hereinafter “Raffle”.
	Regarding claims 2 and 19, Philips does not teach that the determining of the operation of the device comprises: unlocking a lock status of the device, based on the gaze position of the user.
	Raffle, however, teaches such a limitation in col. 4, lines 20-32.


	Regarding claim 6, Philips does not teach that the determining comprises: determining whether the gaze position matches at least one toggle area; and setting the gaze adjustment function to be an activation mode or a deactivation mode, based on a result of the determination.
	Raffle teaches that the determining comprises: determining whether the gaze position matches at least one toggle area (col. 4, lines 20-32, each discrete target is a toggle area); and setting the gaze adjustment function to be an activation mode or a deactivation mode, based on a result of the determination (per specifications of the instant application “the gaze adjustment function may refer to a function for controlling an interface of a device, using a gaze.” As such, the unlock process is an activation mode of the gaze adjustment function according to the user gazing at the toggle areas).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Raffle. One would have been motivated to make such a combination in order to use the gaze of a user to unlock a device and provide a user with full functionality of the device accordingly as taught by Raffle in col. 3, lines 20-32.
claim 7, Raffle teaches that the determining of whether the gaze position matches the at least one toggle area comprises: determining whether the gaze position matches the at least one toggle area, based on at least one of a predetermined period time and a predetermined pattern associated with the at least one toggle area (col. 4, lines 20-32).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Raffle. One would have been motivated to make such a combination in order to use the gaze of a user to unlock a device and provide a user with full functionality of the device accordingly as taught by Raffle in col. 3, lines 20-32.

	Regarding claim 8, Raffle teaches controlling content of the device based on the gaze position of the user while a mode of the gaze adjustment function of the device is in an activation mode (col. 4, lines 20-32; note that by unlocking the display, content of the display is controlled).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Raffle. One would have been motivated to make such a combination in order to use the gaze of a user to unlock a device and provide a user with full functionality of the device accordingly as taught by Raffle in col. 3, lines 20-32.

claim 15, Philips does not teach that the display presents a predetermined area for determining whether to activate or deactivate the gaze adjustment function for the user interface using a gaze interaction. 
	Raffle, however, teaches that the display presents a predetermined area for determining whether to activate or deactivate the gaze adjustment function for the user interface using a gaze interaction (fig. 3-4 and relevant paragraphs. Note that the area in which the moving object is provided is such a predetermined area).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Raffle. One would have been motivated to make such a combination in order to use the gaze of a user to unlock a device and provide a user with full functionality of the device accordingly as taught by Raffle in col. 3, lines 20-32.

	Regarding claim 16, Philips does not teach that the determining of the operation of the device comprises: determining whether a sequence of gaze positions matches a sequence of toggle areas based on a predetermined pattern.
	Raffle, however, teaches that the display presents a predetermined area for determining whether to activate or deactivate the gaze adjustment function for the user interface using a gaze interaction (fig. 3-4 and relevant paragraphs; also see col. 4, lines 20-32. Note that the area in which the moving object or flashing object is provided is such a predetermined area).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Raffle. One .

Claims 3 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips, in view of Hodge et al., US 2010/0079508 A1, hereinafter “Hodge”.
	Regarding claims 3 and 20, Philips does not teach that the determining of the operation of the device comprises: locking an unlock status of the device, based on the gaze position of the user.
	Hodge teaches such a limitation in ¶ 116.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Hodge. One would have been motivated to make such a combination since Hodge teaches that locking a device based on a gaze of a user prevents unauthorized users from using the device.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips, in view of Berstis, US 2002/0174370 A1, hereinafter “Berstis”.
	Regarding claim 10, Philips teaches displaying an icon corresponding to the at least two internal light sources, of which the at least one internal light source has been changed on the display (fig. 8, the plus sign shown is an icon corresponding to a changed internal light source on the display).

	Berstis, however, teaches in ¶ 43 that the normal cursor is replaced with another icon such as an hourglass while the user is waiting for the processor to finish processing of some data.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Berstis. Philips teaches a display device capable of displaying different data or content and Berstis teaches displaying an icon for a user in order to allow the user to understand that the system is busy processing the content. As such, one would have been motivated to make such a combination in order to replace the cursor icon as taught by Philips with another icon in order to signal to a user to wait until a process such as displaying information on the display is finished, thereby allowing a user to properly interact with the user interface when the system is no longer busy.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips, in view of Weaver et al., US 9,354,445 B1, hereinafter “Weaver”.
	Regarding claim 11, Philips does not teach that the determining of the operation of the device comprises: locking content of the device when it has been determined that the user has gazed at toggle areas according to a predetermined pattern.
	Weaver teaches in col. 8, lines. 55-64 locking content of the device when it has been determined that the user has gazed at toggle areas (such as colored blocks) according to a predetermined pattern.
.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips, in view of Bezos, US 2010/0125816 A1, hereinafter “Bezos”.
	Regarding claim 12, Philips does not teach that the determining of the operation of the device comprises: changing content of the device based on the estimated gaze position and a predetermined rule when an activation mode has been activated.
	Bezos, however, teaches that the determining of the operation of the device comprises: changing content of the device based on the estimated gaze position and a predetermined rule (¶ 89) when an activation mode has been activated (fig. 17, ¶ 91; note that facial input has been activated).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Bezos. One would have been motivated to make such a combination in order to use different types of predetermined rules or actions to perform different types of inputs as taught by Bezos, thereby allowing a user to perform many different tasks using a gaze of the user.

	Regarding claim 13, Bezos teaches that the predetermined rule comprises scrolling the content of the device downward when the gaze position of the user is (¶ 89; see scrolling details).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Bezos. One would have been motivated to make such a combination in order to use different types of predetermined rules or actions to perform different types of inputs as taught by Bezos, thereby allowing a user to perform many different tasks using a gaze of the user.

	Regarding claim 14, Bezos teaches that the predetermined rule comprises enlarging the content displayed on a predetermined portion of the display of the device when the gaze position of the user is estimated as directed towards the predetermined portion (¶ 89; see zooming details).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Philips and Bezos. One would have been motivated to make such a combination in order to use different types of predetermined rules or actions to perform different types of inputs as taught by Bezos, thereby allowing a user to perform many different tasks using a gaze of the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10-16, and 18-20 of U.S. Patent No. 10,324,524 B2, hereinafter “the patent”. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the mentioned claims of the patent anticipate the claims of the instant application. The following table demonstrates the relationship between the claims. The column on the left represent the claims of the instant application and the column on the right represent the claims of the patent which anticipate the corresponding claims of the instant application.

Claim number of the instant application
Claim number of the patent
1, 17,18, and 21
1
2, 11, 19
19
3, 20
20
5
5
6
6
7
7
9
10
10
18
8, 12
13

14
14
15
15
11
16
12


Response to Arguments
Arguments filed on 01/18/2021 have been fully considered, however, they are not found persuasive. The applicant asserts that Phillips does not teach the amended limitations to the independent claims. The Office respectfully disagrees. 
As provided by the applicant, Bruijn clearly teaches that the detected reflection is separated from a pupil center of a pupil in an image and moves the light source accordingly. Specifically, in fig. 8A and 8C the detected reflection is separated from a pupil center (see fig. 8, ¶ 83-86). As such, Bruijn teaches the newly provided limitations.
Furthermore, the specifications of the instant application do not provide a clear support for the amendments provided. There is no clear language that supports "the detected reflections being separated from a pupil center of a pupil in the image". It appears that the claim language merely requires for the reflections to occur at a location other than the pupil center of a pupil based on the broadest reasonable interpretation of the claims in view of the specifications. Accordingly, Bruijn is found to clearly teach such a limitation.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621